28 F.3d 1295
307 U.S.App.D.C. 428
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Mark LOBAR, Appellant.
No. 93-3088.
United States Court of Appeals, District of Columbia Circuit.
July 1, 1994.

Before:  WALD, RANDOLPH and ROGERS, Circuit Judges.
ORDER
PER CURIAM.


1
This appeal was entered upon the docket of the court on May 19, 1993.  On that date, appellant was ordered to pay the mandatory $100 docketing fee to the district court, or alternatively to file a motion to proceed on appeal in forma pauperis, within thirty days.  Appellant was advised that failure to comply with the court's order could result in the dismissal of his appeal for failure to prosecute.  Appellant's response was due on or before June 18, 1993.  To date, no response has been received.  On May 3, 1994, appellant was directed to show cause, within 21 days, why his appeal should not be dismissed for failure to prosecute.  This order was sent to appellant by Warden's letter, and appellant acknowledged receipt on May 10, 1994.  Appellant's response was due on or before May 24, 1994.  To date, no response has been received.  Upon consideration of the foregoing and the lack of responses to the court's orders, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that this appeal be dismissed for failure to prosecute.  See D.C.Cir. Rule 38.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.